OFFICE   OF THE ATTORNEY        GENERAL      OF TEXAS
                               AUSTIN




Honorable A. J. Luokett
County Attorney
coma1 County
llew Braunfels, Texas
Dear Sir:
                                  Rer     Uould
                                        /ts  a deed




                                                    eque8ting the opin-
ion of thir   depar                                  question reads aa
iollous c
                                              County Clerk of




                                                  attestation
     aats to be exeauted bj peraonr rubjeat-to            mill.-
     tary “lav.“’
           “Vernon*8 Texas Statute8 OD the artiale gov-
     erning persons eligible  to tak;lw   aaknowledgments
     doea not lmalude U. 9. Anag Oifioials   a8 notaries
     publIa.
                                                                   104



Honorable A. J. Luck&t,          page 2


             “The speaifia question that I vould appre-
     alate    your ansveMng is as foll0Vsr
           ‘Yould an acknowledgment to a deed of aon-
     vegance concernlug real estate taken under the
     foregoing be a legally suffialent  aoknovledgment
     in the Stat0 or Texas?
          ‘1 hare not born able to rind satisfaotory
     Texas  authority OR the &bove questlon.and vould
     appreoiate your giving ma an opinion.
            Seatlon 1 or Artfclo 6602, Vernon*8 Annotated Clvll
Statutes vas.:amended by House Bill Xo. 4, Acts of the 48th
bglslature,    Hegular Session, 1943. I:
             Hoase Bill     30. 4, supra, provides:
             %cct10n 1.Artlole 6602, Title 115, Chapter
     2 of the Revised Civil 3tatutea of Texas of 1925,
     Is hgreby amended so as to hereafter read as iol-
     lows;

             g*ArLrtlole 6602.
          OnThe aaknovledgment or proof or an lnstru-
     nmnt or vrlting for record may be ssrde oft&In this
     State before :
             “‘1.   A alerk of the dlstrlat       Gouzt.
             “‘2.   A judge or olerk       of the bounty aourt.
             "'3. A notary public.
           ‘Without the State, but within the United
     Staies or their territories before:
           “‘1.     A alark 0r some oourt       0r record having
     a seal.
          “2.   A commissioner of deed6 duly appointed
     under the laws of the State,
             T;3.   A     notary publlt.
                    .*6
                                *4
    105




i